 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     MANUEL BARRERA
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11                                              ******
12   UNITED STATES OF AMERICA,                          Case No.: 1:19-CR-00143-8-DAD-BAM
13                  Plaintiff,
14          v.                                          NOTICE OF REQUEST AND REQUEST
                                                        TO SEAL DOCUMENTS AND ORDER
15
16   MANUEL BARRERA
17                  Defendant.
18
19   TO:    THE ABOVE ENTITLED COURT AND TO THE UNITED STATES
            ATTORNEY GENERAL FOR THE EASTERN DISTRICT OF CALFIORNIA:
20
21          Defendant, Manuel Barrera, by and through his attorney Anthony P. Capozzi, hereby

22   requests that the Declarations of Manuel Barrera and Anthony P. Capozzi in support of the

23   Stipulation and Order Allowing Defendant Manuel Barrera to Withdraw His Guilty Plea be

24   filed under seal.

25          This request is made pursuant to Local Rule 141(a) which states that documents can be

26   sealed only by written order of the United States District Court. Under the Local Rule access to

27   all documents filed under seal is restricted to the Court and authorized court personnel.

28          The conditions and terms of release set out attorney-client confidential information that


                                                       1
                                    REQUEST TO FILE UNDER SEAL AND ORDER
                                     CASE NO.: 1:19-CR-00143-8-DAD-BAM
 1   is subject to the Defendant’s privacy rights.
 2            Accordingly, it is requested that the Declarations of Manuel Barrera and Anthony P.
 3   Capozzi, be Sealed.
 4                                             Respectfully submitted,
 5   Dated:       May 6, 2021            By: /s/Anthony P. Capozzi
 6                                           ANTHONY P. CAPOZZI
                                             Attorney for MANUEL BARRERA
 7
 8                                               ORDER

 9            For reasons set forth above, the Defendant’s request to have the Declarations of

10   Manuel Barrera and Anthony P. Capozzi, be filed Under Seal is granted.

11
12   IT IS SO ORDERED.

13      Dated:      May 6, 2021
14                                                     UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
                                    REQUEST TO FILE UNDER SEAL AND ORDER
                                     CASE NO.: 1:19-CR-00143-8-DAD-BAM
